         Case 1:19-cr-00911-WHP Document 49 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                      19-cr-911 (WHP)
  Jose Luis Colon Cruz,
                                                                           ORDER
                          Defendant.



WILLIAM H PAULEY III, District Judge:

       A conference is scheduled in the above-captioned matter for November 19, 2020 at 9:00

a.m.   Links for the videoconference will be provided to counsel separately. The public dial-in

number is 855-268-7844, passcode 32091812 and the pin is 9921299.

       If the Court must transition to its teleconference line, a publicly-accessible audio line will

be available by dialing (888) 363-4749, and entering Access Code 3070580.


 Dated: November 16, 2020
        New York, New York
